

Exhibit 10.1


STOCK EXCHANGE AGREEMENT


This STOCK EXCHANGE AGREEMENT (the “Agreement “) dated this 21st day of  October
, 2013, by and among Monar International Inc., a Nevada corporation whose
principal office is located  at Suite 1408, TakShing House, 20 Des Voeux Road
Central, Hong Kong, China (“MONAR”) and John A. McDonald (“SELLER”), as listed
on Exhibit A, who is the owner of 100 membership interests  of National Leasing
& Brokerage LLC (“NLB”), a Nevada Limited Liability Company whose principal
office is located at 7365 Carnelion Street, Suite 119, Rancho Cucamonga, CA
91730-1156.


R E C I T A L S


A.           NLB is engaged in the business of providing driveaway services to
vehicle fleet and other commercial operators who need to reposition box trucks,
trailers, tractors and automobiles from one location to another.


B.           SELLER owns the number of membership interests of NLB set forth on
Exhibit A.


C.           MONAR is a publicly traded company engaged in the business of
developing a micro fuel additive designed to improve the efficiency and
performance of diesel engines (the “M-fuel project”).  On the Closing Date (as
defined herein), MONAR will have authorized capital of 250,000,000 shares of
common stock, $0.00001 par value per share.


D.           Prior to and at the Closing Date of the Agreement, MONAR will have
239,000,000 shares of common stock outstanding.


E.           MONAR desires to acquire one hundred percent (100%) of the issued
and outstanding ownership units of NLB, in consideration for which MONAR shall
issue to SELLER 30,000,000 shares of MONAR Series A preferred stock.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows.




ARTICLE I


ACQUISITION OF NLB COMMON STOCK BY MONAR


1.1          Acquisition of NLB. In the manner and subject to the terms and
conditions set forth herein, MONAR shall acquire from SELLER, one hundred
percent (100%) of the issued and outstanding  membership interests of NLB (the “
NLB membership interests”).


1.2          Effective Date. If all of the conditions precedent to the
obligations of each of the parties hereto as hereinafter set forth shall have
been satisfied or shall have been waived, the transactions set

 
-1-

--------------------------------------------------------------------------------

 

forth herein (the “Exchange”) shall become effective on the Closing Date as
defined herein.




1.3          Consideration.


(a)           In connection with the acquisition of the NLB membership interests
, MONAR will issue to SELLER 30, 000,000 shares of MONAR Series A preferred
stock (the “MONAR Preferred Shares”) on the basis of 300, 000 (three hundred
thousand) shares of MONAR Series A preferred stock for each membership interest
of  NLB.  Each share of Series A preferred stock will have one vote and will
vote with the common shares upon each matter submitted to the shareholders of
MONAR.  The Series A preferred will not be entitled to any dividends and each
share of Series A preferred stock may be converted, at the election of MONAR,
into one share of common stock, subject to their being sufficient authorized
shares of MONAR common stock to permit such conversion.


(b)           No fractional shares of MONAR Series A Preferred Stock shall be
issued in connection with this Agreement, and no certificates or scrip for any
such fractional shares shall be issued.


 
1.4
Effect of Stock Exchange. As of the Closing Date, all of the following shall
occur:



(a)           The Articles of Incorporation of NLB and MONAR, as in effect on
the Effective Date, shall continue in effect without change or amendment.


(b)           The Bylaws of NLB and MONAR, as in effect on the Closing Date,
shall continue in effect without change or amendment.


(c)           Upon the Closing Date, John A. McDonald shall be appointed
President of MONAR, and Nina McDonald shall be appointed as Corporate Secretary
of MONAR, and Roberto Roman, Jr. shall continue as Chief Financial Officer of
MONAR; and John A. McDonald and Nina McDonald will be appointed to the Board of
Directors of MONAR, in accordance with the notice provisions of Rule 14f-1 of
the United States Securities Exchange Act of 1934, as amended (the “Exchange
Act”) if applicable. Also upon the Closing Date, Robert Clarke will resign from
the Board of Directors and resign as President and Chief Executive Officer.
 
1.5          Disclosure Schedules. Simultaneously with the execution of this
Agreement: (a) MONAR shall deliver a schedule relating to MONAR which, along
with the reports of MONAR filed with the Securities and Exchange Commission,
shall be referred to as the “MONAR Disclosure Schedule”, and (b) SELLER and NLB
shall deliver a schedule relating to SELLER and NLB (the “NLB Disclosure
Schedule” and collectively with the MONAR Disclosure Schedule, the “Disclosure
Schedules”) setting forth the matters required to be set forth in the Disclosure
Schedules as described elsewhere in this Agreement. The Disclosure Schedules
shall be deemed to be part of this Agreement. MONAR’S Disclosure Schedule shall
include, but is not limited to, all publicly filed documents of MONAR.


1.6          Further Action. From time to time after the Closing, without
further consideration, the parties shall execute and deliver such instruments of
conveyance and transfer and shall take such other action as any party reasonably
may request to more effectively transfer the NLB membership interests

 
-2-

--------------------------------------------------------------------------------

 

and MONAR Preferred Shares.




ARTICLE II


CONDUCT OF BUSINESS PENDING CLOSING; STOCKHOLDER APPROVAL


MONAR, SELLER and NLB covenant that between the date hereof and the Closing Date
(as hereinafter defined):


2.1          Access by SELLER and NLB. MONAR shall afford to SELLER, NLB, and
their legal counsel, accountants and other representatives, throughout the
period prior to the Closing Date, full access, during normal business hours, to
(a) all of the books, contracts and records of MONAR, and shall furnish SELLER
and NLB, during such period, with all information concerning MONAR that SELLER
or NLB may reasonably request and (b) the properties of MONAR in order to
conduct inspections at SELLER and NLB’s expense to determine that MONAR is
operating in material compliance with all applicable federal, state and local
and foreign statutes, rules and regulations, and that MONAR’s assets are
substantially in the condition and of the capacities represented and warranted
in this Agreement. Any such investigation or inspection by SELLER or NLB shall
not be deemed a waiver of, or otherwise limit, the representations, warranties
and covenants contained herein. SELLER and NLB shall grant identical access to
MONAR and its agents.


2.2          Conduct of Business. During the period from the date hereof to the
Closing Date, the business of MONAR and NLB shall be operated by the respective
entities in the usual and ordinary course of such business and in material
compliance with the terms of this Agreement. Without limiting the generality of
the foregoing:


(a)           MONAR and NLB, respectively, shall each use their reasonable
efforts to (i) keep available the services of the present agents of MONAR and
NLB; (ii) complete or maintain all existing material arrangements; (iii)
maintain the integrity of all confidential information of MONAR and NLB; and
(iv) comply in all material respects with all applicable laws; and


(b)           Except as contemplated by this Agreement, MONAR and NLB shall not
(i) sell, lease, assign, transfer or otherwise dispose of any of their material
assets or property including cash; (ii) agree to assume, guarantee, endorse or
in any way become responsible or liable for, directly or indirectly, any
material contingent obligation; make any material capital expenditures; (iii)
enter into any transaction concerning a merger or consolidation other than with
the other party hereto or liquidate or dissolve itself (or suffer any
liquidation or dissolution) or convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of related transactions, all or a
substantial part of its property, business, or assets, or stock or securities
convertible into stock of any subsidiary, or make any material change in the
present method of conducting business; (iv) declare or pay any dividends or make
any other distribution (whether in cash or property) on any shares of its
capital stock or purchase, redeem, retire or otherwise acquire for value any
shares of its capital stock or warrants or options whether now or hereafter
outstanding; (v) make or suffer to exist any advances or loans to, or
investments in any person, firm, corporation or other business entity not a
party to this Agreement; (vi) enter into any new material agreement or be or
become liable under any new material agreement, for the lease, hire or use



 
-3-

--------------------------------------------------------------------------------

 

of any real or personal property; (vii) create, incur, assume or suffer to
exist, any mortgage, pledge, lien, charge, security interest or encumbrance of
any kind upon any of its property or assets, income or profits, whether now
owned or hereafter acquired; or (viii) agree to do any of the foregoing.


2.3          Exclusivity to SELLER and NLB. MONAR and its officers, directors,
representatives and agents, from the date hereof, until the Closing Date (unless
this Agreement shall be earlier terminated as hereinafter provided), shall not
hold discussions with any person or entity, other than SELLER and NLB or their
respective agents concerning the Exchange, nor solicit, negotiate or entertain
any inquiries, proposals or offers to purchase the business of MONAR, nor the
shares of capital stock of MONAR from any person other than SELLER and NLB, nor,
except in connection with the normal operation of MONAR’s respective business,
or as required by law, or as authorized in writing by SELLER, disclose any
confidential information concerning MONAR to any person other than SELLER, NLB
and SELLER and NLB’s representatives or agents. SELLER and NLB shall from the
date hereof, and until the Closing Date, owe the identical obligations of
confidentiality and exclusivity to MONAR concerning the Exchange as stated in
this Section.


2.4          Board and Shareholder Approval. The Board of Directors of MONAR has
determined that the Exchange is fair to and in the best interests of its
stockholders and has approved and adopted this Agreement and the terms of the
Exchange.  Shareholders of MONAR will not vote or approve of the transaction
contemplated by this agreement.  This Agreement constitutes, and all other
agreements contemplated hereby will constitute, when executed and delivered by
MONAR, the valid and binding obligation of MONAR, enforceable in accordance with
their respective terms.




ARTICLE III


REPRESENTATIONS AND WARRANTIES OF MONAR


Except as set forth in the MONAR Disclosure Schedule (which incorporates all the
reports of MONAR filed with the United States Securities and Exchange
Commission) MONAR represents and warrants to SELLER and NLB as follows:


3.1          Organization and Standing. MONAR is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
MONAR has all requisite corporate power to carry on its business as it is now
being conducted and is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction where such qualification is
necessary under applicable law except where the failure to qualify (individually
or in the aggregate) will not have any material adverse effect on the business
or prospects of MONAR. The copies of the Articles of Incorporation and Bylaws of
MONAR, as amended to date, which have been delivered to SELLER and NLB, are true
and complete copies of these documents as now in effect.


 
3.2
Capitalization.



(a)           Prior to and at the Closing Date of the Agreement, MONAR will have
239,000,000 shares of common stock outstanding All of such shares of capital
stock that are issued and outstanding are duly authorized, validly issued and
outstanding, fully paid and nonassessable, and were not issued in violation of
the preemptive rights of any person. Other than as set forth in the MONAR



 
-4-

--------------------------------------------------------------------------------

 

Disclosure Schedule there are no subscriptions, warrants, rights or calls or
other commitments or agreements to which MONAR is a party or by which it is
bound, pursuant to which MONAR is or may be required to issue or deliver
securities of any  kind to anyone. Other than as set forth in the MONAR
Disclosure Schedule there are no outstanding securities convertible or
exchangeable, actually or contingently, into common stock or any other
securities of MONAR.


(b)           To MONAR’S knowledge, all outstanding shares of MONAR capital
stock have been issued and granted in compliance with all applicable securities
laws and other applicable legal requirements.




3.3          Subsidiaries. MONAR owns one subsidiary corporation, Monar Hong
Kong Limited (“Monar HK”), a Hong Kong corporation which MONAR will divest
itself of, prior to Closing, and change its name to eliminate reference to the
word “Monar”.


3.4          Authority. MONAR’s Board of Directors has determined that the
Exchange is fair to and in the best interests of MONAR’s stockholders. The
execution, delivery and performance by MONAR of this Agreement (including the
contemplated issuance of 30,000,000 MONAR Series A Preference Shares in
accordance with this Agreement) has been duly authorized by all necessary action
on the part of MONAR. MONAR has the absolute and unrestricted right, power and
authority to perform its obligations under this Agreement. This Agreement
constitutes, and all other agreements contemplated hereby will constitute, when
executed and delivered by MONAR in accordance herewith, the valid and binding
obligations of MONAR, enforceable in accordance with their respective terms.


3.5          Assets. Except as set forth in the MONAR Disclosure Schedule, MONAR
has no assets.


3.6          Contracts and Other Commitments. Except as set forth in the MONAR
Disclosure Schedule, MONAR is not a party to any contracts or agreements.


3.7          Litigation. There is no claim, action, proceeding, or investigation
pending or, to its knowledge, threatened against or affecting MONAR before or by
any court, arbitrator or governmental agency or authority which, in its
reasonable judgment, could have a material adverse effect on the operations or
prospects of MONAR. There are no decrees, injunctions or orders of any court,
governmental department, agency or arbitration outstanding against MONAR or
asserted against MONAR that has not been paid.


3.8          Taxes. For purposes of this Agreement, (A) “Tax” (and, with
correlative meaning, “Taxes”) shall mean any federal, state, local or foreign
income, alternative or add-on minimum, business, employment, franchise,
occupancy, payroll, property, sales, transfer, use, value added, withholding or
other tax, levy, impost, fee, imposition, assessment or similar charge together
with any related addition to tax, interest, penalty or fine thereon; and (B)
“Returns” shall mean all returns (including, without limitation, information
returns and other material information), reports and forms relating to Taxes.


(a)           
MONAR has duly filed all required Returns and paid all Taxes.




 
-5-

--------------------------------------------------------------------------------

 

(b)           
MONAR is not a party to any pending action or proceeding by any governmental
authority for the assessment of any Tax, and, to the knowledge of MONAR, no
claim for assessment or collection of any Tax related to MONAR has been asserted
against MONAR that has not been paid. There are no Tax liens upon the assets of
MONAR. There is no valid basis, to MONAR ‘s knowledge, for any assessment,
deficiency, notice, 30-day letter or similar intention to assess any Tax to be
issued to MONAR by any governmental authority.



3.9          Compliance with Laws and Regulations. MONAR has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements (federal, state and local and foreign)
applicable to it in all jurisdictions where the business of MONAR is conducted
or to which MONAR is subject, including all requisite filings with the SEC.
MONAR has not made any misrepresentation nor has omitted any material facts
which are necessary to make the statements made, not misleading, in any of its
SEC filings to date.


3.10        Hazardous Materials. To the knowledge of MONAR, MONAR has not
violated, or received any written notice from any governmental authority with
respect to the violation of any law, rule, regulation or ordinance pertaining to
the use, maintenance, storage, transportation or disposal of “Hazardous
Materials.” As used herein, the term “Hazardous Materials” means any substance
now or hereafter designated pursuant to Section 307(a) and 311 (b)(2)(A) of the
Federal Clean Water Act, 33 USC §§ 1317(a), 1321(b)(2)(A), Section 112 of the
Federal Clean Air Act, 42 USC § 3412, Section 3001 of the Federal Resource
Conservation and Recovery Act, 42 USC § 6921, Section 7 of the Federal Toxic
Substances Control Act, 15 USC § 2606, or Section 101(14) and Section 102 of the
Comprehensive Environmental Response, Compensation and Liability Act, 42 USC §§
9601(14), 9602.


3.11        No Breaches. The making and performance of this Agreement will not
(i) conflict with or violate the Articles of Incorporation or the Bylaws of
MONAR, or any amendments thereto; (ii) violate any laws, ordinances, rules, or
regulations, or any order, writ, injunction or decree to which MONAR is a party
or by which MONAR or any of its businesses, or operations may be bound or
affected; or, (iii) result in any breach or termination of, or constitute a
default under, or constitute an event which, with notice or lapse of time, or
both, would become a default under, or result in the creation of any encumbrance
upon any material asset of MONAR under, or create any rights of termination,
cancellation or acceleration in any person under, any contract.


3.12        Employees. MONAR has no employees that are represented by any labor
union or collective bargaining unit, nor does MONAR have any employment
agreements or compensation plans which are in effect with anyone.


3.13        Financial Statements. Year-end audited financial statements and
unaudited quarterly stub financial statements are available online at
www.sec.gov (collectively the “Financial Statements”). The Financial Statements
present fairly, in all material respects, the financial position on the dates
thereof and results of operations of MONAR for the periods indicated, prepared
in accordance with generally accepted accounting principles (“GAAP”),
consistently applied. There are no assets of MONAR the value of which is
materially misstated in said balance sheets.


3.14        Absence of Certain Changes or Events. Except as set forth in the
MONAR Disclosure

 
-6-

--------------------------------------------------------------------------------

 

Schedule, since April 30, 2013 (the “Balance Sheet Dates”), there has not been


(a)           any material adverse change in the financial condition,
properties, assets, liabilities or business of MONAR;


(b)           any material damage, destruction or loss of any material
properties of MONAR, whether or not covered by insurance;


(c)           any material adverse change in the manner in which the business of
MONAR and has been conducted;


(d)           any material adverse change in the treatment and protection of
trade secrets or other confidential information of MONAR; and,


(e)           any occurrence not included in paragraphs (a) through (d) of this
Section 3.14 which has resulted, or which MONAR has reason to believe, might be
expected to result in, a material adverse change in the business or prospects of
MONAR.


3.15        Government Licenses, Permits, Authorizations. MONAR has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted (“Licenses and Permits”). All
such Licenses and Permits are in full force and effect, and no proceedings for
the suspension or cancellation of any thereof is pending or, to the knowledge of
MONAR, threatened.


3.16        Employee Benefit Plans.


(a)           MONAR has no bonus, material deferred compensation, material
incentive compensation, stock purchase, stock option, severance pay, termination
pay, hospitalization, medical, insurance, supplemental unemployment benefits,
profit-sharing, pension or retirement plan.


(b)           MONAR has not maintained, sponsored or contributed to, any
employee pension benefit plan (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”)) or any similar
pension benefit plan under the laws of any foreign jurisdiction.


(c)           Except as set forth in the MONAR Disclosure Schedule, neither the
execution, delivery or performance of this Agreement, nor the consummation of
the Exchange or any of the other transactions contemplated by this Agreement,
will result in any bonus, golden parachute, severance or other payment or
obligation to any current or former employee or director of any of MONAR, or
result in any acceleration of the time of payment, provision or vesting of any
such benefits.


3.17        Business Locations. Other than as set forth in the MONAR Disclosure
Schedule, MONAR does not own or lease any real or personal property in any state
or country.


3.18        Intellectual Property. MONAR owns no intellectual property of any
kind. MONAR is not currently in receipt of any notice of any violation or
infringements of, and is not knowingly violating or infringing, or to the best
of its knowledge has not violated or infringed the rights of others

 
-7-

--------------------------------------------------------------------------------

 

in any trademark, trade name, service mark, copyright, patent, trade secret,
know-how or other intangible asset.


3.19        Governmental Approvals. Except as set forth in the MONAR Disclosure
Schedule, no authorization, license, permit, franchise, approval, order or
consent of, and no registration, declaration or filing by MONAR with, any
governmental authority, domestic or foreign, federal, state or local, is
required in connection with MONAR’s execution, delivery and performance of this
Agreement. Except as set forth in the MONAR Disclosure Schedule, no consents of
any other parties are required to be received by or on the part of MONAR to
enable MONAR to enter into and carry out this Agreement.


3.20        Transactions with Affiliates. Except as set forth in the MONAR
Disclosure Schedule, MONAR is not indebted for money borrowed, either directly
or indirectly, from any of its officers, directors, or any Affiliate (as defined
below), in any amount whatsoever; nor are any of its officers, directors, or
Affiliates indebted for money borrowed from MONAR; nor are there any
transactions of a continuing nature between MONAR and any of its officers,
directors, or Affiliates not subject to cancellation which will continue beyond
the Closing Date, including, without limitation, use of the assets of MONAR for
personal benefit with or without adequate compensation. For purposes of this
Agreement, the term (i)”Affiliate” shall mean any person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified. As used in the foregoing
definition, the term (ii) “control” shall mean the power through the ownership
of voting securities, contract or otherwise to direct the affairs of another
person and (iii) “person” shall mean an individual, firm, trust, association,
corporation, partnership, government (whether federal, state, local or other
political subdivision, or any agency or bureau of any of them) or other entity.


3.21        No Distributions. MONAR has not made nor has any intention of making
any distribution or payment to any of its shareholders with respect to any of
its shares prior to the Closing Date.


3.22        Liabilities. MONAR has no  direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, contingent or otherwise (“Liabilities”), whether
or not of a kind required by generally accepted accounting principles to be set
forth on a financial statement, other than (i) Liabilities fully and adequately
reflected or reserved against on the MONAR Balance Sheet, (ii) Liabilities
incurred since the Balance Sheet Date in the ordinary course of the business of
MONAR, or (iii) Liabilities otherwise disclosed in this Agreement, including the
exhibits hereto and MONAR Disclosure Schedule.
 
3.23        Accounts Receivable. MONAR has no accounts receivable.


3.24        Insurance. MONAR has no insurance policies in effect.


3.25        Principal MONAR Shareholder Representations and Warranties. THE
PRINCIPAL MONAR SHAREHOLDER, Robert G. Clarke, represents and warrants that he
has the absolute and unrestricted right, power, authority, and capacity to
execute and deliver this Agreement and the other Closing Documents to which he
is a party, and to perform his obligations under this Agreement and the other
Closing Documents to which he is a party, and he has good and marketable

 
-8-

--------------------------------------------------------------------------------

 

title to all of the MONAR Shares registered to his name, free and clear of all
liens, claims and encumbrances of any third persons.


3.26        No Omissions or Untrue Statements. No representation or warranty
made by MONAR or the PRINCIPAL MONAR SHARHOLDER (with respect to Section 3.25
only) to SELLER and NLB in this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained herein not misleading as of the date hereof and as of the
Closing Date.




ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF SELLER


Except as set forth in the NLB Disclosure Schedule, SELLER represents and
warrants to MONAR as follows as of the date hereof and as of the Closing Date:


4.1          Organization and Standing of NLB. NLB is a corporation duly
organized, validly existing and in good standing under the laws of Nevada, and
has the corporate power to carry on its business as now conducted and to own its
assets and is duly qualified to transact business as a foreign corporation in
each state where such qualification is necessary except where the failure to
qualify will not have a material adverse effect on the business or prospects of
NLB. The copies of the Articles of Incorporation and Bylaws of NLB, as amended
to date, and made available to MONAR, are true and complete copies of those
documents as now in effect.
 
4.2          Authority. The Board of Directors of NLB has approved of this
agreement.


4.3          No Conflict. The making and performance of this Agreement will not
(i) conflict with the Articles of Incorporation or the Bylaws, as amended, of
NLB: (ii) violate any laws, ordinances, rules, or regulations, or any order,
writ, injunction or decree to which NLB is a party or by which NLB or any of
their material assets, business, or operations may be bound or affected: or,
(iii) result in any breach or termination of, or constitute a default under, or
constitute an event which, with notice or lapse of time, or both, would become a
default under, or result in the creation of any encumbrance upon any material
asset of NLB, or create any rights of termination, cancellation, or acceleration
in any person under any material agreement, arrangement, or commitment.


4.4          Properties. Except as set forth in the NLB Disclosure Schedule,
SELLER has good and marketable title to all of the properties of NLB and NLB
membership interests, free and clear of all liens, claims and encumbrances of
third persons whatsoever, and NLB has good and marketable title to all of the
assets and properties which it purports to own as reflected on the balance sheet
included in the NLB Financial Statements (as hereinafter defined), or thereafter
acquired.


4.5          Capitalization of NLB. The capital of NLB consists of 100
membership interests are issued and outstanding and are owned by SELLER.  There
are no other classes of securities authorized for issuance by NLB.   Such
outstanding membership interests are duly authorized, validly issued, fully
paid, and non-assessable. As of the date hereof, there were no outstanding
options, warrants or rights of conversion or other rights, agreements,
arrangements or commitments relating to the



 
-9-

--------------------------------------------------------------------------------

 

securities of NLB or obligating NLB to issue or sell any membership interests or
any other securities of NLB. All outstanding membership interests of NLB have
been issued and granted in compliance with all applicable legal requirements.


4.6          Governmental Approval; Consents. No authorization, license, permit,
franchise, approval, order or consent of, and no registration, declaration or
filing by SELLER or NLB with any governmental authority, domestic or foreign,
federal, state or local, is required in connection with SELLER’s or NLB’s
execution, delivery and performance of this Agreement. Except as set forth in
the NLB Disclosure Schedule, no consents of any other parties are required to be
received by or on the part of SELLER or NLB to enable SELLER and NLB to enter
into and carry out this Agreement.


4.7          Adverse Developments. Since June 30, 2013, there have been no
material adverse changes in the assets, liabilities, properties, operations or
financial condition of NLB, and no event has occurred other than in the ordinary
and usual course of business or as set forth in the NLB Financial Statements
which could be reasonably expected to have a materially adverse effect upon NLB.


4.8          Taxes. NLB has duly filed all returns required to be filed. All
such returns were, when filed, and to SELLER’S knowledge are, accurate and
complete in all material respects and were prepared in conformity with
applicable laws and regulations. NLB has paid in full all taxes through the
Closing Date. NLB is not a party to any pending action or proceeding by any
governmental authority for the assessment of any tax, and, to the knowledge of
NLB, no claim for assessment or collection of any tax has been asserted against
NLB that have not been paid. There are no tax liens upon the assets of NLB.
There is no valid basis, to NLB ‘s knowledge, for any assessment, deficiency,
notice, 30-day letter or similar intention to assess any tax to be issued to NLB
by any governmental authority.


4.9          Litigation. Except as set forth on the NLB Disclosure Schedule,
there is no material claim, action, proceeding, or investigation pending or, to
their knowledge, threatened against or affecting SELLER or NLB before or by any
court, arbitrator or governmental agency or authority. There are no material
decrees, injunctions or orders of any court, governmental department, agency or
arbitration outstanding against SELLER or NLB.


4.10        Compliance with Laws and Regulations. NLB has complied and is
presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements applicable to it in all jurisdictions in
which its operations are currently conducted or to which it is currently
subject.


4.11        Governmental Licenses, Permits and Authorizations. NLB has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted. All such licenses, permits,
authorizations and approvals are in full force and effect, and no proceedings
for the suspension or cancellation of any thereof is pending or threatened.


4.12        Liabilities. NLB has no material direct or indirect liabilities, as
that term is defined in Section 3.22 (“NLB Liabilities”), whether or not of a
kind required by generally accepted accounting principles to be set forth on a
financial statement, other than (i) NLB Liabilities fully and adequately
reflected or reserved against on the NLB Balance Sheet; (ii) NLB Liabilities
incurred in the ordinary course of the business of NLB; and, (iii) NLB
Liabilities otherwise disclosed in this Agreement, including the Exhibits
hereto.



 
-10-

--------------------------------------------------------------------------------

 

4.13        SELLER’s Representations Regarding MONAR Shares.


(a)           SELLER acknowledges that MONAR has limited assets and business and
that the MONAR Shares are speculative and involve a high degree of risk,
including among many other risks that the MONAR Shares will be restricted as
elsewhere described in this Agreement and will not be transferable unless first
registered under the Securities Act of 1933, as amended (“Act”), or pursuant to
an exemption from the Act’s registration requirements.


(b)           SELLER has access to all of Monar’s periodic reports as filed with
the SEC (copies are available for printing at www.sec.gov) and acknowledges and
agrees that he has  been furnished with copies of all  reports of MONAR filed
with the United States Securities and Exchange Commission including those on
Forms 10-K, 10-Q, and 8-K since MONAR’s inception. SELLER has had an opportunity
to ask questions of and receive answers from MONAR regarding its business,
assets, results of operations, financial condition and plan of operation and the
terms and conditions of the issuance of the MONAR Shares.


(c)           SELLER is an accredited investor as that term is defined in
Regulation 501 of the Securities Act of 1933, as amended and are each acquiring
the MONAR Shares for his own account, and not for the account of any other
person other than for the benefit of SELLER, and SELLER has no current intent to
make any resale, pledge, hypothecation, distribution or public offering of the
MONAR Shares except as permitted by applicable law.


(d)           SELLER, acting with the assistance of counsel and other
professional advisers, possess such knowledge and experience in financial, tax
and business matters as to enable them to utilize the information made available
by MONAR, to evaluate the merits and risks of acquiring the MONAR Shares and to
make an informed investment decision with respect thereto.


(e)           SELLER was not solicited by MONAR or anyone on MONAR’s behalf to
enter into any transaction whatsoever, by any form of general solicitation or
general advertising, as those terms are defined in the Securities Act of 1933,
as amended..


4.14        Contracts and Other Commitments. Schedule 4.14 of the NLB Disclosure
Schedule consists of a true and complete list of all material contracts,
agreements, commitments and other instruments (whether oral or written) to which
NLB is a party. NLB has made or will make available to MONAR a copy of each such
contract. All such contracts are valid and binding upon NLB and are in full
force and effect and are enforceable in accordance with their respective terms.
No such contracts are in breach, and no event has occurred which, with the lapse
of time or action by a third party, could result in a material default under the
terms thereof. To NLB’s knowledge, no stockholder of NLB has received any
payment from any contracting party in connection with or as an inducement for
causing NLB to enter into any such contract.


4.15        Absence of Certain Changes or Events. Except as set forth in the NLB
Disclosure Schedule, since June 30, 2013 (the “Balance Sheet Date”), there has
not been:


(a)           any material adverse change in the financial condition,
properties, assets, liabilities or business of NLB;





 
-11-

--------------------------------------------------------------------------------

 



(b)           any material damage, destruction or loss of any material
properties of NLB, whether or not covered by insurance;


(c)           any material adverse change in the manner in which the business of
NLB and has been conducted;


(d)           any material adverse change in the treatment and protection of
trade secrets or other confidential information of NLB; and


(e)           any occurrence not included in paragraphs (a) through (d) of this
Section 4.15 which has resulted, or which NLB has reason to believe, might be
expected to result in a material adverse change in the business or prospects of
NLB.


4.16        Financial Statements. At or prior to the Closing NBL will provide
audited financial statements for the fiscal years ending December 31, 2012 and
December 31, 2011, which contain an unqualified audited opinion by a PCAOB
registered auditing firm and unaudited financial statements for the period
ended  September 30th, 2013.  The NLB Financial Statements present fairly, in
all material respects, the financial position on the dates thereof and results
of operations of NLB for the periods indicated, prepared in accordance with
GAAP, consistently applied. There are no assets of NLB the value of which will
be materially overstated in said balance sheets.


4.17        NLB Intellectual Property. Schedule 4.17 of the NLB Disclosure
Schedule sets forth a complete and correct list and summary description of all
intellectual property, including computer software, trademarks, trade names,
service marks, service names, brand names, copyrights and patents, registrations
thereof and applications therefore, applicable to or used in the business of
NLB, together with a complete list of all licenses granted by or to NLB with
respect to any of the above. Except as otherwise set forth in Schedule 4.17 all
such trademarks, trade names, service marks, service names, brand names,
copyrights and patents are owned by NLB, free and clear of all liens, claims,
security interests and encumbrances of any nature whatsoever. NLB is not
currently in receipt of any notice of any violation or infringements of, and is
not knowingly violating or infringing, the rights of others in any trademark,
trade name, service mark, copyright, patent, trade secret, know-how or other
intangible asset. NLB has not (i) licensed any of the material proprietary
assets to any person or entity on an exclusive basis, or (ii) entered into any
covenant not to compete or agreement limiting its ability to exploit fully any
proprietary asset or to transact business in any market or geographical area or
with any person or entity.


4.18        Subsidiaries. Except as set forth in Schedule 4.18 of the NLB
Disclosure Schedule, NLB owns no subsidiaries nor does it own or have an
interest in any other corporation, partnership, joint venture or other entity.


4.19        Hazardous Materials. To the knowledge of NLB, NLB has not violated,
or received any written notice from any governmental authority with respect to
the violation of any law, rule, regulation or ordinance pertaining to the use,
maintenance, storage, transportation or disposal of “Hazardous Materials.” As
used herein, the term “Hazardous Materials” means any substance now or hereafter
designated which is found to be toxic or harmful to humans or the environment
when present in certain amounts or quantities.



 
-12-

--------------------------------------------------------------------------------

 



4.20        Employees. NLB has no employees that are represented by any labor
union or collective bargaining unit.


4.21        Employee Benefit Plans. The NLB Disclosure Schedule identifies each
salary, bonus, material deferred compensation, material incentive compensation,
stock purchase, stock option, severance pay, termination pay, hospitalization,
medical, insurance, supplemental unemployment benefits, profit-sharing, pension
or retirement plan, program or material agreement.


4.22        Business Locations. Other than as set forth in the NLB Disclosure
Schedule, NLB does not own or lease any real or personal property in any state
or country.


4.23        Insurance. Except as set forth in Schedule 4.23 of the NLB
Disclosure Schedule, NLB has no insurance policies in effect.


4.24        No Omission or Untrue Statement. No representation or warranty made
by SELLER to MONAR in this Agreement contains any untrue statement of a material
fact, or omits to state a material fact necessary to make the statements
contained herein not misleading as of the date hereof and as of the Closing
Date.




ARTICLE V


CLOSING


5.1          Closing. The Exchange shall be completed on the first business day
after the day on which the last of the conditions contained in this Article V is
fulfilled or waived (the “Closing Date”); provided, however, that in no event
shall the Closing occur later than December 20 2013, unless otherwise agreed to
by the parties in writing. The Closing shall take place as the parties may
agree. At the Closing, MONAR and SELLER shall make the deliveries contemplated
by this Agreement, and in accordance with the terms of this Agreement.


5.2          MONAR’s Closing Deliveries. At the Closing, in addition to
documents referred elsewhere, MONAR shall cause to be delivered to SELLER:


(a)           a certificate, dated as of the Closing Date, executed by the
President or Chief Executive Officer of MONAR, to the effect that the
representations and warranties contained in this Agreement are true and correct
in all material respects at and as of the Closing Date and that MONAR has
complied with or performed in all material respects all terms, covenants and
conditions to be complied with or performed by MONAR on or prior to the Closing
Date;


(b)           certificates representing the MONAR  preferred shares issuable
upon consummation of the Exchange;


(c)           Certified resolution of the Board of Directors authorizing and
approving the transactions set forth herein;



 
-13-

--------------------------------------------------------------------------------

 



(d)           The MONAR Disclosure Schedules;


(e)           such other documents as SELLER or his counsel may reasonably
require.


5.3          NLB’s Closing Deliveries. At the Closing, in addition to documents
referred to elsewhere, SELLER shall deliver to MONAR:


(a)           a certificate of SELLER dated as of the Closing Date that the
representations and warranties of SELLER contained in this Agreement are true
and correct in all material respects and that SELLER has complied with or
performed in all material respects all terms, covenants, and conditions to be
complied with or performed by SELLER on or prior to the Closing Date;


(b)           certificates representing NLB membership interests owned by
SELLER, duly endorsed for transfer and accompanied by a properly executed stock
power;


(c)           the NLB Disclosure Schedules;


(d)           such other documents as MONAR or its counsel may reasonably
require.




ARTICLE VI


CONDITIONS TO OBLIGATIONS OF MONAR


The obligation of MONAR to consummate the Closing is subject to the following
conditions, any of which may be waived by it in its sole discretion.


6.1          Compliance by SELLER. SELLER shall have performed and complied in
all material respects with all agreements and conditions required by this
Agreement to be performed or complied with in all material respects by SELLER
prior to or on the Closing Date;


6.2          Accuracy of SELLER’S Representations. SELLER’S representations and
warranties contained in this Agreement (including the Disclosure Schedule) or
any schedule, certificate, or other instrument delivered pursuant to the
provisions hereof or in connection with the transactions contemplated hereby
shall be true and correct in all material respects at and as of the Closing Date
(except for such changes permitted by this Agreement) and shall be deemed to be
made again as of the Closing Date.


6.3          Documents. All documents and instruments required hereunder to be
delivered by SELLER to MONAR at the Closing shall be delivered in form and
substance reasonably satisfactory to MONAR and its counsel.


6.4          Litigation. No litigation seeking to enjoin the transactions
contemplated by this Agreement or to obtain damages on account hereof shall be
pending or, to MONAR’s knowledge, be threatened.


6.5          Material Adverse Change. Except for operations in the ordinary
course of business, no

 
-14-

--------------------------------------------------------------------------------

 

material adverse change shall have occurred subsequent to April 30, 2013 in the
financial position, results of operations, assets, or liabilities of NLB, nor
shall any event or circumstance have occurred which would result in a material
adverse change in the financial position, results of operations, assets, or
liabilities of NLB.


6.6          Approval by Board of Directors. The Board of Directors of MONAR
shall have approved this Agreement and the transactions contemplated
hereby.  Approval by the shareholders of Monar is not required as a matter of
law.


6.7          Satisfaction with Due Diligence. MONAR shall have been satisfied
with its due diligence review of NLB, and its operations.


6.8          Regulatory Compliance. MONAR shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.


6.9          Purchase of Robert Clarke’s Shares of Common Stock.  Prior to
Closing, SELLER will have purchased from Robert Clarke 180,000,000 shares of
common stock owned by Robert Clarke and will have paid Robert Clarke the sum of
$140,000.  As well, payables of MONAR as at May 31, 2013 as identified in
Schedule 6.9 will have been paid or a payment program agreed with the relevant
creditor.




ARTICLE VII


CONDITIONS TO SELLER’S OBLIGATIONS


The obligation of SELLER to consummate the Closing is subject to the following
conditions, any of which may be waived by SELLER in his discretion.


7.1          Compliance by MONAR.  MONAR shall have performed and complied in
all material respects with all agreements and conditions required by this
Agreement to be performed or complied with by them prior to or on the Closing
Date.


7.2          Accuracy of Representations of MONAR. The representations and
warranties of MONAR contained in this Agreement (including the exhibits hereto
and the MONAR Disclosure Schedule) or any schedule, certificate, or other
instrument delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true and correct in all material
respects at and as of the Closing Date (except for changes permitted by this
Agreement) and shall be deemed to be made again as of the Closing Date.


7.3          Continuation as Publicly Traded Company. MONAR will continue to
remain reporting with the SEC for a minimum of ten years from the date of
Closing and cause its shares to continue to be listed for trading on the
Bulletin Board operated by the Financial Industry Regulatory Authority (FINRA)
for ten years from the date of Closing or in lieu of the Bulletin Board, on an
SEC registered stock exchanges or on NASDAQ.


7.4          Litigation. No litigation seeking to enjoin the transactions
contemplated by this



 
-15-

--------------------------------------------------------------------------------

 



Agreement or to obtain damages on account hereof shall be pending or to SELLER’S
knowledge, be threatened.


7.5          Documents. All documents and instruments required hereunder to be
delivered by MONAR at the Closing shall be delivered in form and substance
reasonably satisfactory to SELLER and his counsel.


7.6          Balance Sheet. Except as set forth in Section 7.6 of the MONAR
Disclosure Schedule, MONAR shall have no liabilities, as reflected on MONAR’s
most recent balance sheet, or as otherwise approved by SELLER.


7.7          Approval by Board of Directors.   NLB and each NLB shareholder
shall have executed this agreement.


7.8          Satisfaction with Due Diligence. SELLER shall have been satisfied
with his due diligence review of MONAR and satisfied himself that MONAR
continues to trade its shares on the Bulletin Board.


7.9          Regulatory Compliance. NLB shall have received any and all
regulatory approvals and consents required to complete the transactions
contemplated hereby.


7.10        Outstanding Shares. MONAR remains a publicly traded corporation and
MONAR shall have 239,000,000 shares of MONAR common stock issued and outstanding
prior to the Closing




ARTICLE VIII


TERMINATION


 8.1          Termination Prior to Closing.


  (a)    If the Closing has not occurred by November 30, 2013, any party may
terminate this Agreement at any time thereafter by giving written notice of
termination to the other, provided, however, that no party may terminate this
Agreement if such party has breached any material terms or conditions of this
Agreement and such breach has prevented the timely closing of the Exchange.
Notwithstanding the above, such deadline may be extended one or more times, only
by mutual written consent of SELLER and MONAR.


(b)           Prior to November 30, 2013, any party may terminate this Agreement
following the insolvency or bankruptcy of the other party hereto, or if any one
or more of the conditions to Closing set forth in Article VI or Article VII
shall become incapable of fulfillment or there shall have occurred a material
breach of this Agreement and either such condition of breach shall not have been
waived by the party for whose benefit the condition was established, then MONAR
(in the case of a condition in Article VI) or SELLER (in the case of a condition
specified in Article VII) may terminate this Agreement. In addition, either
MONAR or SELLER may terminate this Agreement upon written notice to the other if
it shall reasonably determine that the Exchange has become inadvisable by reason
of the institution or threat by any federal, state or municipal governmental
authorities of a formal



 
-16-

--------------------------------------------------------------------------------

 

investigation or of any action, suit or proceeding of any kind against either or
both parties.


8.2          Consequences of Termination. Upon termination of this Agreement
pursuant to this Article VIII or any other express right of termination provided
elsewhere in this Agreement, the parties shall be relieved of any further
obligation under this Agreement except for the obligations in Section 11.4;
provided, however, that no termination of this Agreement, pursuant to this
Article VIII hereof or under any other express right of termination provided
elsewhere in this Agreement shall operate to release any party from any
liability to any other party incurred otherwise than under this Agreement before
the date of such termination, or from any liability resulting from any willful
misrepresentation of a material fact made in connection with this Agreement or
willful breach of any material provision hereof.




ARTICLE IX


ADDITIONAL COVENANTS


9.1          Mutual Cooperation. The parties hereto will cooperate with each
other, and will use all reasonable efforts to cause the fulfillment of the
conditions to the parties’ obligations hereunder and to obtain as promptly as
possible all consents, authorizations, orders or approvals from each and every
third party, whether private or governmental, required in connection with the
transactions contemplated by this Agreement.


9.2          Changes in Representations and Warranties of a Party. Between the
date of this Agreement and the Closing Date, no party shall directly or
indirectly, enter into any transaction, take any action, or by inaction permit
an otherwise preventable event to occur, which would result in any of the
representations and warranties of such party herein contained not being true and
correct at and as of the Closing Date. Each party shall promptly give written
notice to the other parties upon becoming aware of (a) any fact which, if known
on the date hereof, would have been required to be set forth or disclosed
pursuant to this Agreement, and (b) any impending or threatened breach in any
material respect of any of the party’s representations and warranties contained
in this Agreement and with respect to the latter shall use all reasonable
efforts to remedy same.


9.3          SEC Filings. The parties agree that the following filings shall be
made with the Securities and Exchange Commission (“Commission”): (a) a
schedule  prepared pursuant to the requirements of Rule 14f-1 under the Exchange
Act, if required by law, shall be filed with the Commission; (b) a report on
Form 8-K will be filed with the Commission disclosing the consummation of the
Exchange which shall include, but not be limited to, completion of Items 2.01
and 5.06 thereof; and, (c) any and all other filings necessary to comply with
the Exchange Act.


9.4          Conduct of Business. During the period from the date of this
Agreement until the earlier of the Closing Date or the termination of this
Agreement in accordance with its terms, NLB shall continue to conduct its
businesses and maintain its business relationships in the ordinary and usual
course consistent with past practice and will not, without limitation, without
the prior written consent of MONAR:


(a)           Sell, lease, assign transfer or otherwise dispose of any of its
material assets, including cash;

 
-17-

--------------------------------------------------------------------------------

 



(b)           Agree to, or assume guarantee, endorse or otherwise in any way be
or become responsible or liable for, directly or indirectly, any material
contingent obligation;


(c)           Make any material capital expenditures;


(d)           Enter into any transaction concerning a merger or consolidation
other than with the other party hereto or liquidate or dissolve itself (or
suffer any liquidation or dissolution) or convey, sell, lease, transfer or
otherwise dispose of, in one transaction or a series of related transactions,
all or a substantial part of its property, business, or assets, or stock or
securities convertible into stock of any subsidiary, or make any material change
in the present method of conducting business;


(e)           Declare or pay any dividends or make any other distribution
(whether in cash or property) on any shares of its capital stock or purchase,
redeem, retire or otherwise acquire for value any shares of its capital stock or
warrants or options whether now or hereafter outstanding;


(f)           Make any advances or loans to, or investments in any person, firm,
corporation or other business entity not a party to this Agreement;


(g)           Enter into any new material agreement or be or become liable under
any new material agreement, for the lease, hire or use of any real or personal
property; or


(h)           Create, incur, assume or suffer to exist, any mortgage, pledge,
lien, charge, security interest or encumbrance of any kind upon any of its
property or assets, income or profits, whether now owned or hereafter acquired.




ARTICLE X


SECURITIES & INDEMNIFICATION


10.1        MONAR Shares Not Registered. SELLER has been advised that the MONAR
preferred shares to be issued to SELLER have not been registered with the
SEC  and will not be registered under the Securities Act of 1933, as amended,
the securities laws of any state of the United States or the securities laws of
any foreign  country and that in issuing and selling the MONAR Shares to SELLER
pursuant hereto, MONAR is relying upon the the exemption from registration
contained in Regulation 506 of Regulation D of the Securities Act of 1933, as
amended. Resales of the MONAR Shares may only be made pursuant to an effective
registration statement or the availability of an exemption from registration.
All certificates evidencing the MONAR Shares shall, unless and until removed in
accordance with law, bear a restrictive legend substantially in the following
form:


The securities evidenced hereby have not been registered under the Securities
Act of 1933, as amended, nor any other applicable securities act (the “Acts”),
and may not be sold, transferred, assigned, pledged or otherwise distributed,
unless there is an effective registration statement under such Acts covering
such securities or the Company receives an opinion of counsel for the holder of
these securities (concurred on by counsel for the Company) stating that such
sale, transfer, assignment, pledge or distribution is exempt from or in
compliance with the

 
-18-

--------------------------------------------------------------------------------

 



registration and prospectus delivery requirements of such Acts.


10.2        Indemnification by MONAR. MONAR shall indemnify SELLER in respect
of, and hold SELLER harmless against, any and all debts, obligations and other
liabilities (whether absolute, accrued, contingent, fixed or otherwise, or
whether known or unknown, or due or to become due or otherwise), monetary
damages, fines fees, penalties, interest obligations, deficiencies, losses and
expenses (including without limitation attorneys fees and litigation costs)
incurred or suffered by SELLER:


(a)           resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of MONAR contained in this
Agreement; and


(b)           resulting from any liability of MONAR incurred or resulting from
activities that took place prior to the Closing not disclosed on the MONAR
Financial Statements.


10.3        Indemnification by SELLER. SELLER shall jointly and severally
indemnify MONAR in respect of, and hold MONAR harmless against, any and all
debts, obligations and other liabilities (whether absolute, accrued, contingent,
fixed or otherwise, or whether known or unknown, or due or to become due or
otherwise), monetary damages, fines fees, penalties, interest obligations,
deficiencies, losses and expenses (including without limitation attorneys fees
and litigation costs) incurred or suffered by MONAR:


(a)           resulting from any misrepresentation, breach of warranty or
failure to perform any covenant or agreement of SELLER contained in this
Agreement; and,


(b)           resulting from any liability of SELLER incurred or resulting from
activities that took place prior to the Closing not disclosed on the NLB
Financial Statements.




ARTICLE XI


MISCELLANEOUS


11.1        Expenses. Each party shall each pay its own expenses incident to the
negotiation, preparation, and carrying out of this Agreement, including but not
limited to legal,  accounting and audit fees.


11.2        Survival of Representations, Warranties and Covenants. All
statements contained in this Agreement or in any certificate delivered by or on
behalf of MONAR or SELLER pursuant hereto, or in connection with the actions
contemplated hereby shall be deemed representations, warranties and covenants by
SELLER and MONAR as the case may be, hereunder. All representations, warranties,
and covenants made by MONAR or SELLER in this Agreement, or pursuant hereto,
shall survive the Closing in a period of two (2) years.


11.3        Publicity. SELLER and MONAR shall not issue any press release or
make any other public statement, in each case, relating to, in connection with
or arising out of this Agreement or the transactions contemplated hereby,
without obtaining the prior approval of the other, which shall not be



 
-19-

--------------------------------------------------------------------------------

 



unreasonably withheld or delayed, except that prior approval shall not be
required if, in the reasonable judgment of MONAR prior approval by the SELLER
would prevent the timely dissemination of such release or statement in violation
of applicable federal securities laws, rules or regulations or policies of the
Securities and Exchange Commission.


11.4        Non-Disclosure. A disclosing party will not at any time after the
date of this Agreement, without the recipient’s consent, except in the ordinary
operation of its business or as required by law, divulge, furnish to or make
accessible to anyone any knowledge or information with respect to confidential
or secret processes, inventions, discoveries, improvements, formulae, plans,
material, devices or ideas or know-how, whether patentable or not, with respect
to any confidential or secret aspects of such party (including, without
limitation, customer lists, supplier lists and pricing arrangements with
customers or suppliers) (“Confidential Information”). The parties will not at
any time after the date of this Agreement and prior to the Exchange use,
divulge, furnish to or make accessible to anyone any Confidential Information
(other than to its representatives as part of its due diligence or corporate
investigation). Any information, which (i)  at or prior to the time of
disclosure by the disclosing party was generally available to the public through
no breach of this covenant, (ii) was available to the public on a
non-confidential basis prior to its disclosure by the disclosing party, or (iii)
was made available to the public from a third party provided that such third
party did not obtain or disseminate such information in breach of any legal
obligation of the disclosing party, shall not be deemed Confidential Information
for purposes hereof, and the undertakings in this covenant with respect to
Confidential Information shall not apply thereto. The undertakings of the
parties set forth above in this Section 11.4 shall terminate upon consummation
of the Closing. If this Agreement is terminated pursuant to the provisions of
Article VIII or any other express right of termination set forth in this
Agreement, the recipient shall return to the disclosing party all copies of all
Confidential Information previously furnished to it by the disclosing party.


11.5        Succession and Assignments and Third Party Beneficiaries. This
Agreement may not be assigned (either voluntarily or involuntarily) by any party
hereto without the express written consent of the other parties. Any attempted
assignment in violation of this Section shall be void and ineffective for all
purposes. In the event of an assignment permitted by this Section, this
Agreement shall be binding upon the heirs, successors and assigns of the parties
hereto. There shall be no third party beneficiaries of this Agreement except as
expressly set forth herein to the contrary.


11.6        Notices. All notices, requests, demands, or other communications
with respect to this Agreement shall be in writing and shall be (i) sent by
facsimile transmission, (ii) sent by the United States Postal Service,
registered or certified mail, return receipt requested, or (iii) personally
delivered by a nationally recognized express overnight courier service, charges
prepaid, to the following addresses (or such other addresses as the parties may
specify from time to time in accordance with this Section)


(a)           
To SELLER:



John A. McDonald
P.O. Box 3779
Rancho Cucamonga CA. 91729
Fax: 1-909-483-3002



 
-20-

--------------------------------------------------------------------------------

 



(b)           
To MONAR:



Monar International Inc.
Suite 1408, TakShing House
20 Des Voeux Road Central
Hong Kong
Fax:  +852-3721-3808


Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address or sent by facsimile transmission, (ii) the tenth business day
following the date deposited with the United States Postal or (iii) 72 hours
after shipment by such courier service.


11.7        Construction. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Nevada without giving effect
to the principles of conflicts of law thereof. All parties hereby irrevocably
submit to the exclusive jurisdiction of any state or federal court sitting in
the state of Nevada for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waive, and agree not to assert in any suit,
action or proceeding, any claim that he is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper.


11.8        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same Agreement.


11.9        No Implied Waiver; Remedies. No failure or delay on the part of the
parties hereto to exercise any right, power, or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver nor shall any
single or partial exercise of any right, power, or privilege preclude any other
or further exercise thereof or the exercise of any other right, power, or
privilege. All rights, powers, and privileges granted herein shall be in
addition to other rights and remedies to which the parties may be entitled at
law or in equity.


11.10      Entire Agreement. This Agreement, including the Exhibits and
Disclosure Schedules attached hereto, sets forth the entire understandings of
the parties with respect to the subject matter hereof, and it incorporates and
merges any and all previous communications, understandings, oral or written as
to the subject matter hereof, and cannot be amended or changed except in
writing, signed by the parties.


11.11      Headings. The headings of the Sections of this Agreement, where
employed, are
for the convenience of reference only and do not form a part hereof and in no
way modify, interpret or construe the meanings of the parties.


11.12      Severability. To the extent that any provision of this Agreement
shall be invalid or unenforceable, it shall be considered deleted hereof and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.





 
-21-

--------------------------------------------------------------------------------

 

11.13      Attorneys Fees. In the event any legal action is brought to interpret
or enforce this Agreement, the party prevailing in such action shall be entitled
to recover its attorney’s fees and costs in addition to any other relief that it
is entitled.


11.14      Consultants. Each party represents to the others that there is no
broker or finder entitled to a fee or other compensation for bringing the
parties together to effect the Exchange.






IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.


MONAR:
Monar International Inc.,
   
a Nevada Corporation
 
   
by: ROBERT CLARKE
 
Robert Clarke, President
 
 
 
 
 
   
ROBERT CLARKE
ROBERT CLARKE
Robert Clarke, individually
 
 
 
 
 
 
NLB:
National Leasing & Brokerage LLC
   
a Nevada Limited Liability Company
 
   
by: JOHN MCDONALD
 
John McDonald, Managing Member,
 
 
 
 
 
   
JOHN MCDONALD
SELLER:
John A. McDonald, individually
















 
-22-

--------------------------------------------------------------------------------

 



EXHIBIT A




National Leasing & Brokerage LLC


Membership List


Members
Number of Membership
Interests
 
 
 
 
 
 
 
 
John A. McDonald
8714 E. 9th Street
Rancho Cucamonga CA 91730
100  membership interests






















 
-23-

--------------------------------------------------------------------------------

 

MONAR Disclosure Schedule


Schedule No.


1.5                      MONAR’s filings with the Securities and Exchange
Commission are attached to this schedule as Exhibit I


3.2 (a)                 There are no subscriptions, warrants, rights or calls or
other commitments or agreements by which MONAR is or may be required to issue or
deliver securities of any Series nor are there any outstanding securities
convertible or exchangeable, actually or contingently, into common stock or any
other securities of MONAR.


3.5                      MONAR has no material assets.


3.6                      MONAR is not a party to any contracts or agreements.


3.14                    Since April 30, 2013 MONAR has not suffered any material
or adverse changes in its financial condition, material properties, business
operations, trade secrets or other confidential information.


3.16                    There are no conditions or events which may occur which
will result in any bonus, golden parachute, severance or other payment or
obligation to any current or former employee or director of any of MONAR, or
result in any acceleration of the time of payment, provision or vesting of any
such benefits.


3.17                    MONAR’s business location is Suite 1408, Tak Shing
House, 20 Des Voeux Road Central, Hong Kong and otherwise MONAR does not own or
lease any real or personal property in any state or country.


3.19                    MONAR requires no authorization, license, permit,
franchise, approval, order or consent of, and no registration, declaration or
filing with, any governmental authority, domestic or foreign, federal, state or
local, to execute, deliver and perform under this Agreement andno consents of
any other parties are required to be received by or on the part of MONAR to
enable MONAR to enter into and carry out this Agreement.


3.20                    MONAR is not indebted for money borrowed, either
directly or indirectly, from any of its officers, directors, or any Affiliate,
in any amount whatsoever; nor are any of its officers, directors, or Affiliates
indebted for money borrowed from MONAR; nor are there any transactions of a
continuing nature between MONAR and any of its officers, directors, or
Affiliates not subject to cancellation which will continue beyond the Closing
Date.


3.22                    MONAR has no material direct or indirect indebtedness,
liability, claim, loss, damage, deficiency, obligation or responsibility other
than those disclosed on the MONAR Balance Sheet dated April 30, 2013 or
liabilities incurred since that date in the ordinary course of the business.







 
-24-

--------------------------------------------------------------------------------

 





NLB Disclosure Schedule




4.1
NLB’s Articles of Incorporation and Bylaws, as amended, are attached as Exhibit
II.



4.4                      The SELLER has good and marketable title to all of the
NLB membership interests, free and clear of all liens, claims and encumbrances
of third persons whatsoever, and NLB has good and marketable title to all of the
assets and properties which it purports to own as reflected on the balance sheet
included in the NLB Financial Statements.


4.5                      The number of NLB membership interests, which are
issued and outstanding, are 100.  There are no other authorized, issued, or
outstanding membership interests other than the 100 owned by John McDonald.


4.14                    NLB’s material contracts, commitments and other
obligations are:


4.15                    Since April 30, 2013 NLB has not suffered any material
or adverse changes in its financial condition, material properties, business
operations, trade secrets or other confidential information.


4.17                    NLB owns no Intellectual Property nor has a license to
use Intellectual Property.


4.18                    NLB has no subsidiaries.


4.21                    NLB’s employees’ bonuses, options and any other rights
are as follows:


 There are no bonuses, options or any other rights for employees, consultants,
and members of the board or stakeholders


4.22                    NLB’s office and depot locations are:


Chicago:
 
Phoenix:
625 E. 170th St., Unit 1 NE
 
2121 W. University Dr. #118
South Holland. IL 60473
 
Tempe, AZ 85281
     
Lodi:
 
Seattle:
409 Vineyard Dr.
 
738 Marion Lane SE
Lodi, CA  95240
 
Puyallup, WA 98372
     
Massachusetts:
 
Southern California:
1 South End Bridge Circle
 
7365 Carnelian St., #119
Agwan, MA 01001
 
Rancho Cucamonga, CA 91730
     
Nashville:
   
599 F Waldron Road
   
La Vergne, TN  37086
   


 
-25-

--------------------------------------------------------------------------------

 



4.23                    NLB has the following insurance policies:


a.  Liability insurance – general and automotive
b.  Business automobile coverage
c.  Commercial general liability insurance (including Terrorism – certified
acts)


6.9                      Creditors to be paid:


Charlie Rodriguez
$
2,500
Albeck Financial
 
21,500 (exact amount to be confirmed with Albeck)






























 
-26-

--------------------------------------------------------------------------------

 
